UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED March 31, 2014 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction ofIncorporation or organization) (IRS Employer ID Number) 1326 Schofield Avenue Schofield, WI (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ Indicate by checkmark whether registrant is a shell company. o There were 1,070,272,991 shares of Common Stock outstanding as of May 13, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. UNAUDITED CONDENSED FINANCIAL STATEMENTS 3 Unaudited Condensed Balance Sheets 3 Unaudited Condensed Statements of Operations 4 Unaudited Condensed Statements of Cash Flows 5 Notes to Condensed Unaudited Financial Statements 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 Item 4. CONTROLS AND PROCEDURES 20 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS AND RISK FACTORS 21 Item 1a. RISK FACTORS 21 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 21 Item 4. MINE SAFETY DISCLOSURES 21 Item 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 2 PART I – FINANCIAL INFORMATION ITEM 1. UNAUDITED CONDENSED FINANCIAL STATEMENTS PURAMED BIOSCIENCE, INC. Unaudited Condensed Balance Sheets March 31, June 30, (unaudited) ASSETS Current Assets: Cash $ $ Accounts Receivable - Inventory Prepaid Expenses Total Current Assets Property and Equipment: Computer Software Computer Hardware Equipment Accumulated Depreciation ) ) Net Property and Equipment Other Assets: PuraMed Bioscience Products, net of accumulated amortization of $334,420 and $298,418, respectively Trademarks, net of amortization of $4,028 and $2,754, respectively Patents, net of amortization of $7,320 and $2,928, respectively Deferred Financing Fees Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts Payable $ $ Accrued Wages - Officers Accrued Expenses Short-term Term Note Short-term Convertible Notes, net of discount Convertible Bond Payable Derivative Liability - Warrants Derivative Liability - Convertible Debt Total Current Liabilities Conditionally Redeemable Stock Commitments and Contingencies Stockholders' Deficit: Common Stock, $.001 par value, 1,000,000,000 shares authorized, 977,859,767 shares and 51,110,297 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited condensed financial statements. 3 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Operations Three Months Ended Nine Months Ended March 31, 2014 March 31, 2013 March 31, 2014 March 31, 2013 Net Revenues $
